Citation Nr: 0517046	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 1977 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue on appeal was before the Board in April 2000 
and July 2004, when it was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  There is no credible supporting evidence to show that the 
veteran's claimed in-service stressors occurred.

2.  The veteran's diagnosis of PTSD is not based on a 
verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (1996). 38 C.F.R. §§ 3.303, 3.304(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a March 2003 
VCAA letter, the statement of the case, and the supplemental 
statements of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
March 2003 VCAA letter the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2003 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The record also shows that pursuant to the Board's April 2000 
remand, the veteran was furnished a questionnaire appropriate 
for claims of service connection for PTSD based on personal 
assaults.  The letter collectively with the Board's April 
2000 remand furnished notice of the types of additional 
evidence which might be used to corroborate the personal 
assault stressors and substantially complied with the 
requirements now set forth in 38 C.F.R. § 3.304(f)(3). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  .  Moreover, all available service records have 
been obtained.  The record also includes various post-service 
private and VA medical records.  The record also shows that 
the RO has made numerous attempts to obtain additional 
records from sources identified by the veteran.  The record 
demonstrates that the veteran has been afforded VA 
examinations in connection with this claim, and the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  There 
has also been a review of the claims file pursuant to 38 
C.F.R. § 3.304(f)(3) to ascertain if there is evidence of 
behavior changes which might serve to corroborate the 
veteran's account of the claimed personal assault stressors.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue being 
adjudicated by this appeal.  The Board finds that no further 
action is required by VA to assist the veteran.

Factual Background

The only reference in the service medical records to the 
presence of mental disorders is included in an August 1977 
clinical record.  It was noted at that time that the veteran 
was experiencing acute depression due to multiple emotional 
trauma.  The veteran was prescribed Elavil and bed rest.  On 
a Report of Medical History which the veteran completed in 
connection with her separation examination in October 1977, 
she denied having or ever having had depression or excessive 
worry or nervous trouble of any sort.  Her psychiatric status 
was clinically evaluated as normal at the time of the October 
1977 examination.  

In a November 1994 statement, the veteran reported that she 
had been forced to have sex with a master sergeant during 
Advanced Infantry Training.  She reported that she was 
threatened with an Article 15 if she did not accompany the 
sergeant to Colorado.  She refused and was given an Article 
15 when she returned from Colorado.  The sergeant continued 
to force the veteran to have sex with him.  

Clinical records associated with the claims file reference 
the presence of childhood and early adult sexual abuse.  

A private clinical record dated in August 1994 indicates that 
the veteran reported she had been severely abused while in 
foster homes from the age of ten to sixteen and related that 
all her problems began as a result of the abuse.  The 
pertinent diagnoses were major depressive disorder, 
dysthymia, PTSD and rule out dissociative disorder.  

A September 1994 psychological evaluation indicates that the 
veteran reported she had been physically, emotionally and 
sexually abused by foster parents.  It was noted that 
psychological testing was found to be inaccurate due to over 
reporting of psychopathology.  The Axis I diagnoses were 
recurrent major depression, PTSD and sex aversion disorder.  

A September 1994 hospitalization record includes the notation 
that the veteran had a long history of sexual, emotional and 
physical abuse by two foster families from the age of 6 to 
16.  The veteran's military service was mentioned but the 
veteran did not indicate that she had had any problems with 
sexual assaults during active duty.  

An October 1994 VA hospitalization record includes a 
diagnosis of PTSD secondary to childhood sexual and physical 
abuse with depression.  

A February 1995 VA clinical record indicates that the veteran 
was reporting at that time that she had a history of multiple 
sexual traumas beginning in childhood but also while in the 
military.  In May 1995, the veteran reported traumatic sexual 
abuse in childhood and later in the military.  

An August 1995 VA clinical record includes the notation that 
the veteran reported she had had flashbacks from the war.  
She indicated that she was a nurse there but could not 
remember if she was a RN.  She alleged that she could not 
stand all the people in pain and the dead so she transferred 
to an administrative area to avoid this.  

In March 1996, a Sexual Trauma Counselor from a Vet Center 
noted that the veteran had been receiving therapy related to 
sexual trauma.  The veteran reported that, while on active 
duty, she was raped by a master sergeant.  She alleged that 
she was coerced into having continuing sexual relations with 
the man.  The veteran reported that she had complained about 
the sexual assaults but was not believed and was given an 
Article 15.  The veteran also reported she was subsequently 
raped again while in the Reserves.  It was the counselor's 
opinion that the veteran had been seriously impacted by 
military sexual trauma.  In December 1996, another undated 
letter from the counselor was associated with the claims 
files.  It was noted that the veteran had been diagnosed with 
PTSD secondary to childhood physical and sexual abuse.  The 
veteran also revealed that she had been raped and coerced 
into a sexual relationship with a superior while in the 
military.  

In March 1996, the veteran submitted a statement indicating 
that she had to go through basic training twice because she 
was raped by her drill sergeant.  She also wrote that she had 
been raped by a sergeant major who also gave her an article 
13.  She wrote that she did not report the first rape but 
when he tried to do it again, she told him off in front of 
her whole unit which was holding formation.  She indicated 
that she was held back from graduating with her training 
class.  The veteran also seemed to indicate that sexual 
harassment of some kind continued while she was in the 
National Guard.  She wrote that she was also sexually 
harassed by a lieutenant colonel while she was in the 
Reserves.  

A letter from the veteran's psychoanalyst, received at the 
time of a May 1997 hearing, indicates that the veteran 
experienced many traumatic events including incidents which 
took place while she was in the military.  The veteran 
informed the examiner of at least four instances of either 
having been harassed or physically assaulted by military 
personnel of higher rank.  She reported that she had been 
raped by a sergeant major in San Antonio, Texas, pressured to 
sleep with a sergeant at the Presidio in San Francisco and 
threatened with rape and then beaten by a sergeant in Kansas 
City, Missouri and finally, being demoted from the rank of E4 
to E1 after refusing to sleep with a sergeant.  The examiner 
opined that these experiences had a very destructive impact 
on the veteran's life.  It was noted that the veteran 
reported a history of childhood traumatic experiences and the 
author opined that the veteran's military experience further 
traumatized her.  

The veteran testified at a local RO hearing in May 1997 that 
she did not experience any mental symptoms prior to active 
duty to the extent that she did after her military service.  
She noted the problems increased in 1993.  She denied that 
she experienced any sexual harassment during Basic Training.  
She reported that the first time she was sexually assaulted 
was when she was stationed at Fort Sam Houston in San 
Antonio, Texas.  She stated that a master sergeant raped her.  
She testified that the master sergeant gave her permission to 
go to Colorado after the attack.  After her return, however, 
a captain questioned her about being absent without leave.  
The veteran testified that the master sergeant denied that he 
had given her permission to go to Colorado.  She denied that 
any assault occurred while she was stationed in Fort 
Campbell.  She reported that a soldier superior in rank to 
her told her she would be promoted to E5 if she had sex with 
him.  This was while she was working at the Presidio.  She 
was attacked another time when she was living in Kansas City, 
Missouri while she was with the Army Reserve.  She reported 
that another soldier beat her in the face, kicked her and 
choked her.  The attack stopped when neighbors intervened.  
The veteran testified that there was a police report filed 
regarding the incident.  She did not inform the military 
about the assault.  She never went back for any more of her 
required Army Reserve meetings so was reduced in rank.  She 
reported the real reason she did not report for the meetings 
was that she was tired of all the sexual harassment.  She 
reported that her former husband knew of the last assault.  
The veteran was unable to remember the names of any of her 
assailants.  

A June 1998 VA clinical record includes the notation that the 
veteran's history was difficult to trust secondary to a 
"strange, needy, whiny, psychologizing personality."

A November 1998 VA clinical record indicates that the veteran 
reported that she had a history of being raped at Fort Sam 
Houston, Texas in 1976.  A second rape occurred at Letterman 
Hospital in San Francisco in 1976.  Four additional rapes 
were reported, one in 1982 at Fort Ord, one in 1985 at Camp 
Shelby, Mississippi, one in 1986 in Missouri and an 
additional attack was reported to have occurred at the Waco, 
Texas VAMC in 1993.  

In a May 2001 statement, the veteran reported that there was 
no further information she could provide in support of her 
claim and that she would never be able to remember names or 
specific dates.  

A VA examination and review of the claims file was conducted 
in September 2004 to determine if there was any evidence from 
sources other than the service records, to include evidence 
of behavioral changes, to corroborate the veteran's 
allegations of in-service sexual and physical assaults.  The 
veteran reported childhood sexual abuse and trauma.  With 
regard to military trauma, she reported that she was raped by 
a master sergeant while she was in the Army.  She reported 
another assault when a carpool driver attempted to rape her 
and physically assaulted her.  The assaulted ended when the 
veteran's screams drew neighbors.  She reported another 
incident where a commanding officer propositioned her for sex 
and when she refused, he took away her rank E4 rank and 
reduced her to E1.  The veteran was not receiving any mental 
health treatment at the time of the examination.  The 
diagnosis from the examination was PTSD with secondary 
anxiety and history of secondary depressive features.  After 
a review of the claims file, service medical records and VA 
medical records, the examiner opined that there was no 
corroborating evidence in the claims file of the in-service 
sexual assaults and abuse alleged by the veteran.  After 
noting that a diagnosis of PTSD did not require corroborating 
statements, the examiner stated that the veteran met the 
criteria for a diagnosis of PTSD which was likely the result 
of multiple traumas the veteran experienced during her 
childhood and teenage years, but the PTSD symptoms were 
likely exacerbated by the veteran's military traumas 
including rape, physical assault and attempted sexual 
assault.  

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Prior to March 1997, 38 C.F.R. § 3.304(f) 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  Both versions of this regulation 
must be considered in the present case since the change in 
regulation became effective during the course of the 
veteran's appeal.

The veteran does not allege, and a review of the official 
military documentation contained in her claims file is 
negative for, any evidence suggesting that she engaged in 
combat with the enemy, as contemplated by VA regulations.  
Her DD Form 214 does not reflect that she received any 
decorations or medals indicative of involvement in combat.  
Accordingly, the Board finds that she did not "engage in 
combat."  Consequently, the evidentiary presumption of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Where, as here, a determination is 
made that the veteran did not "engage in combat with the 
enemy," or that the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994). See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  A diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history is inadequate.  See West v. Brown, 7  
Vet. App. 70, 77-8 (1994). 

The Board notes that in March 2002, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 2002, with respect to claims 
based on personal assault.  See 67 Fed Reg. 10330-10332 
(March 7, 2002); 38 C.F.R. § 3.304(f)(3).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

The claims files include diagnoses of various mental 
disorders including PTSD, depression, schizophrenia, multiple 
personality disorder.  Significantly, with the exception of 
PTSD, none of the competent medical evidence of record 
diagnosing mental disorders has linked such disorder to the 
veteran's active duty service.  Although an August 1977 
service medical record documents an episode of what was 
referred to as acute depression, it appears that the 
depression was in fact acute and not a manifestation of a 
chronic psychiatric disorder in light of the fact that the 
veteran denied any psychiatric problems just two months later 
at her October 1977 separation examination.  Even more 
significant is that her psychiatric status was clinically 
evaluated as normal at that time, this demonstrating that in 
the opinion of trained medical personnel, there was no 
psychiatric disorder at that time.  The Bord finds that this 
contemporaneous evidence is entitled to considerable weight.  
The Board therefore finds that service connection is not 
warranted for an acquired psychiatric disorder other than 
PTSD as there is no competent evidence of record linking an 
acquired psychiatric disorder to active duty.  

There is also no competent evidence of record demonstrating 
the presence of a psychosis to a compensable degree within 
one year of the veteran's discharge which would allow for a 
grant of service connection for a psychosis on a presumptive 
basis.  

However, there is competent evidence of record linking 
currently diagnosed PTSD to the veteran's active duty 
service.  The veteran has informed health care practitioners 
that she had been sexually abused prior to and during active 
duty and these medical professionals have diagnosed the 
presence of PTSD based on the veteran's self-reported 
history.  As noted above, however, a veteran's assertion of 
an inservice stressor must be verified in the case of a non-
combat stressor.  

The Board notes the veteran has been somewhat inconsistent in 
her descriptions of the alleged in-service assaults.  The 
number of reported assaults has varied from one to more than 
four.  At times she has indicated that she reported at least 
one of the assaults and at other times she indicates that she 
did not report the assaults to any authorities.  The veteran 
specifically alleged that one of the assaults was reported to 
the local police department.  The RO attempted to obtain 
these records but was informed that no records of the alleged 
assault could be found.  The veteran indicated at one time 
that one of the in-service assaults occurred during basic 
training and at another time denied that any assaults 
occurred during basic training.  She alleged that she was 
subjected to disciplinary action for being absent without 
leave (AWOL) but the service personnel records are silent as 
to this.  There is a letter from a commanding officer which 
references missed Unit meetings while the veteran was in the 
Reserves.  There is no indication that the veteran was 
reported as AWOL or disciplined.  The Board notes, a 
competent medical professional has questioned the veteran's 
self-reported history.  A VA health care provider found that 
the veteran's self-reported history was suspect due to a 
"strange, needy, whiny, psychologizing personality."  Based 
on the above, the Board has placed reduced probative value on 
the veteran's self-reported military history.  

A VA examination and review of the claims file was conducted 
to determine if there was any 38 C.F.R. § 3.304(f)(3) 
evidence suggesting that the veteran had been subjected to 
sexual assaults during active duty.  The examiner reviewed 
the claims file and affirmatively found that there was no 
such evidence of the alleged assaults.  The Board notes this 
examiner also opined that the veteran had PTSD which was 
exacerbated by in-service sexual assaults, but this is not a 
diagnosis of PTSD in accordance with 38 C.F.R. § 3.304(f)(3) 
as the examiner made this statement based on the history 
furnished by the veteran which the examiner had found no 
supporting evidence for.  The Board must interpret the 
September 2004 opinion as conveying the examiner's conclusion 
that there is no supporting evidence in the claims file to 
corroborate the veteran's account of the claimed inservice 
personal assaults. 

The Board believes that the September 2004 examiner's opinion 
is consistent with the evidence of record.  In this regard, 
the veteran's service records do not show any request by her 
for a transfer to another military duty assignment; any 
deterioration in her work performance; any substance abuse on 
her part; any episodes of depression, panic attacks, or 
anxiety without an identifiable causes or any unexplained 
economic or social behavior changes.  Only one disciplinary 
action in the 1980's was noted.  Attempts by the RO to obtain 
evidence from sources other than the service records have not 
been successful, and the veteran has not submitted or 
identified any evidence from sources other than her service 
records which might corroborate her account of the claimed 
stressor incidents of the in-service assaults.  Specifically, 
she has not submitted or identified any pertinent evidence 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians from 
which evidence could be obtained.  The RO attempted to obtain 
confirmation of the stressors from all the sources indicated 
by the veteran without success.  The veteran has not 
indicated that she had pregnancy tests or tests for sexually 
transmitted diseases following the claimed in-service 
assaults.  She has not provided any statements from family 
members, roommates, fellow service members, or clergy to 
corroborate her allegations.  She reported that one of her 
ex-husbands would be able to corroborate her allegations of 
in-service assaults but she was unable to provide sufficient 
information with which VA could contact that person for 
corroboration.  

Although post-service treatment records contain diagnoses of 
PTSD, such diagnoses do not establish that the claimed in-
service stressors occurred and, because they were based on 
unverified stressors, are inadequate to provide the diagnosis 
required for service connection for PTSD.  In sum, there is 
no evidence of record to support the veteran's account of the 
claimed in-service stressors and therefore the diagnoses of 
PTSD which are of record do not meet the criteria of either 
the old or current versions of 38 C.F.R. § 3.304(f).  Both 
require that for purposes of service connection, a diagnosis 
of PTSD be based on a verified stressor.  For those reasons, 
the requirements for service connection for PTSD have not 
been met, and so entitlement to service connection for PTSD 
is not established.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304(f).

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine does not apply on that issue.  38 U.S.C.A. § 
5107(b). 


ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


